Mr. Justice Dunn, dissenting: I concur in the reversal of the judgment but not in the opinion of the court. In my judgment the proviso in the act of 1903, so far as it prohibits the bringing of an action for a death occurring outside of this State, is unconstitutional. In classifying cases in which damages may- or may not be recovered for wrongful or negligent acts causing death, the basis of the division should have some reference to the character of the act, the relation between the deceased and the party causing his death, the relation between - the deceased and those to whom compensation is to be made, or some other circumstance affecting the justice or reasonableness of requiring compensation. The place where death occurs is a mere incident. It has no reasonable connection with the question of the justice of requiring compensation. “The length of time a physician has practiced and the skill acquired by experience may furnish a basis for classification, (Williams v. People, 121 Ill. 84,) but the place where such physician has resided and practiced his profession cannot furnish such basis and is an arbitrary discrimination, making an enactment based upon it void.—State v. Pennoyer, 65 N. H. 113.” (In re Day, 181 Ill. 73.) “Every citizen has an equal right with every other to resort to the courts of justice for the settlement and enforcement of his rights, and it is true that a discrimination between different classes of litigants, which is merely arbitrary in its nature, is a denial of that right and of the equal protection of the law.” Sanitary District v. Bernstein, 175 Ill. 215. At common law no right of action existed for the recovery of damages resulting from the death of a person caused by another’s negligent or wrongful act. The act of 1853 gave such right of action, and its subject matter was only wrongful acts, neglects or defaults occurring within this State and causing death. It could not have included matters occurring outside the State, because the legislature has no authority over the conduct of individuals outside the State and its acts have no extra-territorial effect. It is the wrongful act, neglect or default which constitutes the cause of action, and to constitute a cause of action under section x of the statute it must have occurred in this State. The proviso in section 2 must be read in connection with section 1, and its object is to limit the cases in which a cause of action is given by that section. In terms, section 1 gives the action for damages “whenever the death of a person shall be caused by wrongful act, neglect or default” occurring within this State. The proviso, however, limits the universality of section 1 by confining the cause of action given, to cases where the death itself also occurs within this State. If the proviso, in accordance with the general rule of construction, is to be confined to the subject matter of the enactment, then it applies only to the acts or omissions mentioned in section 1, occurring within this State and causing death. If it is to be regarded as an independent enactment, then it applies only to deaths occurring outside the State, and prohibits the courts of- the State from taking cognizance of an action for any such death, whether the wrongful or negligent act occurred within this State or out of it. In either case it is the place of death, and not of injury, which determines the existence or non-existence of a right of action. The words are plain and unambiguous. If the legislature intended to deny the right to bring an action for any death occurring outside the State, more apt words for that purpose could not have been chosen. The intent is obvious. It was to make the test of the right of action whether death occurred within or without the State. The court ought not to impute a different intent which the words used do not express. “Where a law is plain and unambiguous, whether it be . expressed in general or limited terms, the legislature should be intended to mean what, they have plainly expressed, and consequently no room, is left for construction. Possible, or even probable, meanings, when one is plainly declared in the instrument itself, the courts are not at liberty to search for elsewhere.” Cooley’s Const. Lim. 55, and cases cited in note. “It is not allowable to interpret what has no need of interpretation, and, when the words have a definite and precise meaning, to go elsewhere in search of conjecture in order to restrict or extend the meaning. Statutes and contracts should be read and understood according to the natural and most obvious import of the language, without-resorting to subtle and forced construction for the purpose of either limiting or extending their operation. * * * The question in this and other cases of construction of written instruments is not what was the intention of the parties, but what is the meaning of the words they have used.” City of Beardstown v. City of Virginia, 76 Ill. 34. It is a well recognized rule of construction of a statute that “where the object of the legislature is plain and the words of the act unequivocal, courts ought to adopt such a construction as will best effectuate the intention of the legislature, but they must not, even in order to give effect to what they may suppose to be the intention of the legislature, put upon the provision of a statute a construction not supported by the words, even though the consequences should be to defeat the object of the act. (Dwarris on Statutes, 702; Smith’s Com. 830, sec. 714.) The fittest course in all cases where the intention of the legislature is brought in question is to adhere to the words of the statute, construing them according to their nature and import, in the order in which they stand in the act, rather than to enter upon an inquiry as to the supposed intention.—Smith’s Com. 830, sec. 715.” Frye v. Chicago, Burlington and Quincy Railroad Co. 73 Ill. 399. “The primary and general rule of statutory construction is, that the intent of the law-maker is to be found in the language that he has used. He is presumed to know the meaning of words and the rules of grammar. The courts have no function of legislation and simply seek to ascertain the will of the legislator. It is true, there are cases in which the letter of the statute is not deemed controlling; but the cases are few and exceptional, and only arise when there are cogent reasons for believing that the letter does not fully and accurately disclose the intent. No mere omission,—no mere failure to provide for contingencies which it may seem wise to have specifically provided for,—justify any judicial addition to the language of the statute.” United States v. Goldenberg, 168 U. S. 95. In this case the legislature has specifically provided that no action shall be brought for a,death occurring outside the State, and is presumed to know the meaning of the words. The language is unambiguous. “The province of construction lies wholly within the domain of ambiguity.” The court ought not to add words which shall make the place of injury, instead of death, the test of the right to maintain the suit. The right of action in such cases existed under the statute before the amendment of 1903. That part of the amendment prohibiting the bringing of suits in cases where the death occurred outside the State, being in violation of the constitution, did not affect the right to sue, theretofore existing. Mr. Justice; Carte;r: I concur in the views expressed in the dissenting opinion of Mr. Justice Dunn.